DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on August 26, 2021.  Claims 6 and 16 have been cancelled.  Claims 1-5, 7-15 and 17-20 are pending.  Claims 1, 10 and 11 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2019/0315345 to Newman et al. (hereinafter “Newman”), discloses a 
With respect to independent claims 1 and 10, Newman, taken singly or in combination with other prior art, does not disclose or teach calculating coordinates of a blind spot of the target vehicle based on the one or more of the dimension of the target vehicle, the type of the target vehicle, the geometry of the road on which the target vehicle and the host vehicle are traveling, and an attribute of the target vehicle, wherein the blind spot is located in an adjacent lane between the lane of travel and the nonadjacent lane, in combination with the other limitations of the claim. 
With respect to independent claim 11, Newman, taken singly or in combination with other prior art, does not disclose or teach at least one processor to calculate coordinates of a blind spot of the target vehicle based on the one or more of the dimension of the target vehicle, the type of the target vehicle, the geometry of the road on which the target vehicle and the host vehicle are traveling, and an attribute of the target vehicle, wherein the blind spot is located in an adjacent lane between the lane of travel and the non-adjacent lane, in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661